DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election, with traverse, of claims 1-10 for group I, in the “Response to Election / Restriction Filed - 11/16/2021” has been entered by Examiner. 
Applicant’s traversal arguments, on the ground that i) the subject matter of these inventions is sufficiently related that a search for the subject matter of any one of these inventions would encompass a search for the subject matter of the remaining invention, and moreover that prior art applicable to one invention would likely be applicable to the other invention. Ii) ,,,,the Examiner only states the inventions are independent or distinct, but provides no explanation as to why there would be a serious burden on the Examiner to examine of all claims” has been considered, but not persuasive because of the following:
Applicants statement of I) and ii) are contradictory as the ii) concedes the inventions are independent, whereas the i) says the subject matter of these inventions is sufficiently related. 
It is noted that “Requirement for Restriction/Election - 09/16/2021” clearly established the distinction by “the micromechanical device as claimed in claim 1 (Group I) can be made by another and materially different process than the manufacturing method of a MEMS device recited in claim 11 (Group II) because “the structure layer disposed on the second dielectric 
The “Requirement for Restriction/Election - 09/16/2021” further established the burden by “if restriction is not required because the inventions have acquired a separate status in the art in view of the inventions of Group I and Group II are separately classifiable, restriction for examination purposes as indicated is proper. The searches for the device and process inventions are not co-extensive and are distinct for product and process is in the distinct area of examination”.
Therefore, Applicant has not pointed out any supposed errors in the restriction requirement, and the requirement is deemed proper, and is therefore made FINAL Apropos of (MPEP § 818.01(a)), the election has been treated as an election without traverse. 

Claim Objections 
Claim 8 recites the limitation “An MEMS device according to claim 2” (line 1), and it appears as if Applicant’s representative meant to write “–The– MEMS”, as intervening claim 2 in view of parent claim 1 contains “The MEMS”.
Appropriate correction is required. For the prosecution on merit, examiner assumes the phrase as appeared.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
	Claim 5 recites limitation in view of the parent claim 1 and intervening claims 2, 4, wherein the metes and bounds of the claimed invention, in claim 5, are vague and ill-defined, as a result of limitation “a shortest distance between the end portion and the top of the recess structure in a direction parallel with a top surface of the second dielectric layer is larger than or equal to a thickness of the remaining portion of sacrificial layer” (claim 5 Lines 3-6). The claim is indefinite because the “distance between the end portion and the top of the recess structure in a direction parallel with a top surface of the second dielectric layer” is horizontal and “thickness of the remaining g of the chamber 80)”. Therefore a horizontal distance and a horizontal thickness can me compared to meet the claim limitation, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. For the purposes of evaluating the prior art, the Examiner assumes any feature as necessarily being appropriate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (1800; Fig 18; [0106]) = (element 1800; Figure No. 18; Paragraph No. [0106]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-6 and 8-10 are rejected under 35 U.S.C.103 as being unpatentable over FOUNTAIN, JR.; Gaius Gillman et al. (US 20200035641 A1; hereinafter Fountain) Rothberg).
1. Fountain teaches a  MEMS device (1800; Fig 18; [0106+]), comprising (see the entire document that relates to 1800, specifically. 600; Fig 6; [0068+] that uses basic structures of Figs 1-2; 0047+) : 

    PNG
    media_image1.png
    295
    647
    media_image1.png
    Greyscale

Fountain Figure 18
a substrate (104; Fig 18; [0107]) having at least one contact (306); 
a first dielectric layer (portion of 106 underlying 306) disposed on the substrate; 
at least one metal layer (comprising {310, plurality of 110}) disposed on the first dielectric layer , and
at least a portion (310) of the metal layer) electrically connected to the contact (306); 
a second dielectric layer (portion of 106 overlying 306) disposed on the first dielectric layer and the metal layer and having a recess structure (portion of 602 overlying 310 delimiting by 310 and 108); 
a structure layer (302 comprising {106, 110,304}; Figs 18, 6, 3; first cited in [0054]) disposed on the second dielectric layer and having an opening (62; Fig 6; portion of 602 surrounding 302) is disposed to correspond to the recess structure (portion of 602 overlying 310 delimiting by 310 and 108; see for detail Fig 3: a tapered shape recess). 
The difference between Fountain and claimed invention are:
 a cross-sectional area at a bottom of the opening is smaller than a cross-sectional area at a top of the recess structure.
a packaging layer wherein at least a portion of the packaging layer is disposed in the opening and the recess structure, 
wherein the second dielectric layer, the structure layer, and the packaging layer  define a chamber.
However, in the analogous art, Rothberg teaches a micromachined ultrasonic transducers ([0003]), wherein (Figs 3E,3H-3J; [0059-0060]) the cross-sectional area at a bottom of the opening (314) is smaller than a cross-sectional area at a top of the recess structure underlying (314) delimiting by two vias 124s in dielectric layer 304. a cavity 108 being formed (Fig 3E; [0055] by removing sacrificial layer and leaving liner layer of 106c), and a packaging layer (i.e., sealant) 316 formed by appropriate materials such as Si3N4.  

    PNG
    media_image2.png
    648
    905
    media_image2.png
    Greyscale

Rothberg Figures 3I-3J 
 Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shape of the opening and recess structure of Fountain by using the configuration of Rothberg, and forming thereby the combination of (Fountain and Rothberg) “a cross-sectional area at a bottom of the opening is smaller than a cross-sectional area at a top of the recess structure”, and a packaging layer wherein at least a portion of the packaging layer is disposed in the opening and the recess structure.
The ordinary artisan would have been motivated to modify Fountain in the manner set forth above for, at least, this shape (tapered) will facilitate easy sealant filling , and the sealant protects the device from external environment, sacrificially Rothberg [0027]).
The combination of (Fountain and Rothberg) as applied above further teaches wherein the second dielectric layer (Fountain portion of 106 overlying 306), the structure layer (Fountain 302 comprising {106, 110,304}, and the packaging layer (Fountain modified by Rothberg as comprising {314,316}) define a chamber (Fountain modified by Rothberg as 108 Fig 3H).
2. The combination of (Fountain and Rothberg) as applied to the MEMS device according to claim 1, further teaches wherein the cross-sectional area at the bottom of the opening is smaller (Fountain modified by Rothberg as comprising {314) than a cross-sectional area at a top of the opening (obvious from tapered shape of 314 in Rothberg Fig 3I).
3. The combination of (Fountain and Rothberg) as applied to the MEMS device according to claim 2, wherein the packaging layer (Fountain modified by Rothberg as comprising {314,316}) is in direct contact with (the first dielectric layer or) the second dielectric layer (Fountain portion of 106 overlying 306).
4. The combination of (Fountain and Rothberg) as applied to the MEMS device according to claim 2, further comprising: 
a remaining portion (Rothberg inner liner) of sacrificial layer (Rothberg 106c) disposed between the second dielectric layer (Fountain portion of 106 overlying 306) and the structure layer (302 comprising {106, 110,304}) wherein the chamber (Fountain modified by Rothberg as 108 Fig 3H) is disposed between the second dielectric layer  (Fountain portion of 106 overlying 306), the (Rothberg inner liner) of sacrificial layer Rothberg 106c), the structure layer (302 comprising {106, 110,304}), and the  packaging layer (Fountain modified by Rothberg as comprising {314,316}).
5. The combination of (Fountain and Rothberg) as applied to the MEMS device according to claim 4 (see rejection under 35 U.S.C. 112(b) in section 2, above), wherein a projection of the structure layer (60) on a bottom surface (42BA) of the recess structure (42) has an end portion (60E1 (or 60E2)) corresponding to the opening (62), and a shortest distance (d1 or d2; Fig 8; [0050]) between the end portion  (60E1 (or 60E2)) and the top (42E) of the recess structure (42) in a direction (D) parallel with a top surface of the second dielectric layer (40) is larger than or equal to a thickness of the remaining portion of sacrificial layer (50R).
6. The combination of (Fountain and Rothberg) as applied to the MEMS device according to claim 2, wherein an included angle between a top surface (Fountain 108 Fig 3) of the second dielectric layer (Fountain  portion of 106 overlying 306) and a sidewall of the recess structure (portion of 602 overlying 310 delimiting by 310 and 108; see for detail Fig 3: a tapered shape recess) is between 90 and 150 degrees (obvious from tapered recess as the recess side and 108 forms obtuse angle; some of its value fall within the claim range of 90 and 150 degrees
As per MPEP 2144.05, I, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.   
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to enable using obtuse angle as disclosed in prior art, to arrive at the recited claimed angle as  between 90 and 150 degrees.

    PNG
    media_image3.png
    291
    706
    media_image3.png
    Greyscale

Fountain Figure 3
8. The combination of (Fountain and Rothberg) as applied to –the-- [[An]] (see claim rejection in section 1, above) MEMS device according to claim 2, wherein the metal layer (Fountain comprising {310, plurality of 110}) comprises a first portion (Fountain 310) electrically connected to the contact (Fountain 306), and a second portion (Fountain 110) electrically isolated from the contact (Fountain 306).
9. The combination of (Fountain and Rothberg) as applied to the MEMS device according to claim 8, wherein the packaging layer (Fountain modified by Rothberg as comprising {314,316}) is in direct contact with the second portion (Fountain portion of 106 overlying 306).
Fountain and Rothberg) as applied to the MEMS device according to claim 1, wherein a portion of the packaging layer (Fountain modified by Rothberg as comprising 314) is disposed on the structure layer (Fountain 302 comprising {106, 110,304}).
Claim 7 is rejected under 35 U.S.C.103 as being unpatentable over FOUNTAIN, JR.; Gaius Gillman et al. (US 20200035641 A1; hereinafter Fountain) in view of Rothberg; Jonathan M.  et al, (US 20150298170 A1; hereinafter Rothberg), and in further view of De Brabander; Gregory et al, (US 20120252221 A1; hereinafter DeBrabander). 
7. The combination of (Fountain and Rothberg) as applied to the MEMS device according to claim 2, does not expressly disclose, wherein a sidewall of the recess structure (portion of 602 overlying 310 delimiting by 310 and 108; see for detail Fig 3: a tapered shape recess) is curved.
However, in the analogous art, DeBrabander relates to fabrication of MEMS devices ([0001]), wherein (Fig 2B; [0081-0082]) a curved recess 226 is being formed in the central region of the area within the bottom opening 218. 
 Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sidewall of the recess structure (portion of 602 overlying 310 delimiting by 310 and 108) of the combination as  curved shape by using the configuration of DeBrabander, and forming thereby the combination of (Fountain, Rothberg and DeBrabander) since, at least, this curved shape, provide efficiency facilitating lateral displacement (DeBrabander [0004]) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
November 26, 2021